EXHIBIT 10.17
PROPOSED
Viasystems Group, Inc.
2010 Equity Incentive Plan
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
 
THIS AGREEMENT (the “Award Agreement”) is made effective as of [_____________]
(the “Date of Grant”) between [Viasystems Group, Inc.,] a Delaware corporation
(with any successor, the “Company”), and [___________] (the “Participant”):
 
R E C I T A L S:
 
WHEREAS, the Company has adopted the Viasystems Group, Inc.
 
2010 Equity Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Award Agreement.  Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan; and
 
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1. Grant of the Option.  The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, all or any part of an aggregate of [________] Shares, subject to
adjustment as set forth
in the Plan.   The Option is intended to be a nonqualified stock option, and is
not intended to be treated as an option that complies with Section 422 of the
Internal Revenue Code of 1986, as amended.
 
2. Option Price.  The purchase price of the Shares subject to the Option shall
be $[____] per Share (the “Option Price”), subject to adjustment as set forth in
the Plan.
 
3. Vesting.  Subject to the Participant’s continuing to receive compensation
from the Company or its subsidiaries, each vesting date, one-third of the Option
(i.e., ___ Options) shall vest on the first anniversary of the Date of Grant,
and thereafter, the remaining
two-thirds of the Option shall vest in equal installments at the end of each of
the next eight (8) ensuing calendar quarters.
 
        At any time, the portion of the Option which has become vested as
described in this Section 3 is hereinafter referred to as the “Vested
Portion.”  The Vested Portion of the Option shall remain exercisable for the
period set forth in Section 6.
 
4. Accelerated Vesting. Notwithstanding any provision herein to the contrary:
 
(a) In the event the Participant’s Service terminates due to death or Disability
prior to the first anniversary of the Date of Grant, the unvested portion of the
Option shall vest on a pro rata basis based on the ratio of (i) the number of
complete months beginning on
the Date of Grant and ending on the date of the Participant’s termination of
Service to (ii) thirty-six (36).
 
(b) Immediately prior to a Change in Control,  the unvested portion of the
Option shall become fully vested and exercisable as of such date of the Change
of Control and shall remain exercisable for, and shall otherwise terminate and
thereafter be forfeited at the end
of, a period of 90 days following the Change of Control.
 
5. Forfeiture.   Except as otherwise provided herein, if the Participant’s
Service is terminated for any reason, the Option shall, to the extent not then
vested as of the Termination Date, be cancelled by the Company without
consideration and the Vested Portion of the
Option shall remain exercisable for the period set forth in Section 6.
 
6. Exercise of Option.
 
(a) Period of Exercise.  Subject to (i) the affirmative approval of the Plan by
the Shareholders on June 23, 2010, (ii) the filing of the registration statement
on Form S-8 registering all of the securities of the Company available for
issuance under the Plan, and (iii) the
provisions of the Plan and this Award Agreement, the Participant may exercise
all or any part of the Vested Portion of the Option at any time prior to the
earliest to occur of:
 
(i) the 7th anniversary of the Date of Grant;
 
(ii) the date that is one (1) year following termination of the Participant’s
Service;
 
(b) Method of Exercise.
 
(i) Subject to Section 4, the Vested Portion of the Option may be exercised by
delivering to the Company at its principal office written notice of intent to so
exercise; provided that the Option may be exercised with respect to whole Shares
only.  Such notice
shall specify the number of Shares for which the Option is being exercised and
shall be accompanied by payment in full of the Option Price.  In the event the
Option is being exercised by the Participant’s representative, the notice shall
be accompanied by
proof (satisfactory to the Committee) of the representative’s right to exercise
the Option.  The payment of the Option Price may be made at the election of the
Participant (A) in cash or its equivalent (e.g., by cashier’s check), (B) to the
extent permitted by the
Committee, in Shares having a Fair Market Value equal to the aggregate Option
Price for the Shares being purchased and satisfying such other requirements as
may be imposed by the Committee, (C) partly in cash and, to the extent permitted
by the Committee,
partly in such Shares, (D) to the extent permitted by the Committee, by reducing
the number of Shares otherwise deliverable upon the exercise of the Option by
the number of Shares having a Fair Market Value equal to the Option Price, or
(E) if there is a public
market for the Shares at such time, subject to such requirements as may be
imposed by the Committee, through the delivery of irrevocable instructions to a
broker to sell Shares obtained upon the exercise of the Option and to deliver
promptly to the Company
an amount out of the proceeds of such sale equal to the aggregate Option Price
for the Shares being purchased.  The Committee may prescribe any other method of
payment that it determines to be consistent with applicable law.  Neither the
Participant nor the
Participant’s representative shall have any rights to dividends or other rights
of a stockholder with respect to Shares subject to an Option until the
Participant has given written notice of exercise of the Option, paid in full for
such Shares and, if applicable, has
satisfied any other conditions imposed by the Committee pursuant to the Plan.
 
(ii) Notwithstanding any other provision of the Plan or this Award Agreement to
the contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable
securities or other laws, or
under any ruling or regulation of any governmental body or national securities
exchange that the Committee shall in its sole discretion determine to be
necessary or advisable.
 
(iii) Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares.  However, the Company shall not be liable to
the Participant for damages
relating to any delays in issuing the certificates to him, any loss of the
certificates, or any mistakes or errors in the issuance of the certificates or
in the certificates themselves.
 
(iv) In the event of the Participant’s death, the Vested Portion of the Option
shall remain exercisable during the period set forth in Section 6 by the
Participant’s executor or administrator, or the person or persons to whom the
Participant’s rights under this
Award Agreement shall pass by will or by the laws of descent and distribution as
the case may be.  Any heir or legatee of the Participant shall take rights
herein granted subject to the terms and conditions hereof.
 
7. No Right to Continued Service.  The granting of the Option evidenced hereby
and this Award Agreement shall impose no obligation on the Company or any
Affiliate to continue the Service of the Participant and shall not lessen or
affect any right that the Company
or any Affiliate may have to terminate the Service of such Participant.
 
8. Securities Laws/Legend on Certificates.  The issuance and delivery of Shares
shall comply with all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.  If the
Company deems it necessary to ensure that the issuance of securities under the
Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be issued shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company may deem necessary which
satisfies such requirements. The certificates representing the Shares shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem reasonably advisable, and the Committee may cause a legend or legends to be
put on any such
certificates to make appropriate reference to such restrictions.
 
9. Transferability.  The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.  No such
permitted transfer of the Option to heirs or legatees of the Participant shall
be effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and a copy of such evidence as the Committee may
deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions hereof.  During the Participant’s lifetime, the Option
is exercisable only by the Participant.
 
10. Adjustment of Option.  Adjustments to the Option (or any of the Shares
underlying the Option) shall be made in accordance with the terms of the Plan.
 
11. Definitions.  For purposes of this Award Agreement:
 
 “Disability” shall have the meaning set forth in the Participant’s employment
agreement with the Company or its Affiliates, if any, or if the Participant is
not a party to an employment agreement with a definition of “Disability,” then
“Disability” means a disability that
would entitle a Participant to payment of monthly disability payments under any
Company long-term disability plan.
 
12. Withholding.  The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, the minimum statutory withholding taxes in respect of the Option, its
exercise or any payment or
transfer under or with respect to the Option and to take such other action as
may be necessary in the opinion of the Committee to satisfy all obligations for
the payment of such withholding taxes.
 
13. Notices.  Any notification required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or within
three (3) days of deposit with the United States Postal Service (or in the case
of non-U.S. Participant, the
foreign postal service of the country in which the Participant resides), by
registered or certified mail, with postage and fees prepaid.  A notice shall be
addressed to the Company, Attention: Human Resources, at its principal executive
office and to the Participant at the
address that he or she most recently provided to the Company.
 
14. Entire Agreement.  This Award Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter
hereof.  They supersede any other agreements, representations or understandings
(whether oral or written and
whether express or implied) which relate to the subject matter hereof.
 
15. Waiver.  No waiver of any breach or condition of this Award Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.
 
16. Successors and Assigns.  The provisions of this Award Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees
 of the Participant’s estate, whether or not any such person shall have become a
party to this Award Agreement and agreed in writing to be joined herein and be
bound by the terms hereof.
 
17. Choice of Law; Jurisdiction; Waiver of Jury Trial.  THIS AWARD AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF DELAWARE
WITHOUT REGARD TO CONFLICTS OF LAWS.
 
SUBJECT TO THE TERMS OF THIS AWARD AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AWARD AGREEMENT SHALL BE LITIGATED
IN THE FEDERAL OR STATE COURTS IN [DELAWARE].  BY EXECUTING AND DELIVERING THIS
AWARD AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF
SUCH COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER
PROPERTY WITH RESPECT TO SUCH ACTION.  EACH PARTY AGREES THAT VENUE WOULD BE
PROPER IN ANY OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH
COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION.
 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AWARD AGREEMENT.
 
18. Option Subject to Plan.  By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan.  The Option is subject to the Plan.  The terms and provisions
of the Plan as it may be amended
 from time to time are hereby incorporated herein by reference (subject to the
limitation set forth in Section 19).  In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan
will govern and prevail.  The Participant has had the opportunity to retain
counsel, and has read carefully, and understands, the provisions of the Plan and
the Award Agreement.
 
19. Amendment.  The Committee may amend or alter this Award Agreement and the
Option granted hereunder at any time; provided that, subject to Articles 11, 12
and 13 of the Plan, no such amendment or alteration shall be made without the
consent of the Participant
 if such action would materially diminish any of the rights of the Participant
under this Award Agreement or with respect to the Option.
 
20. Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
21. Signature in Counterparts.  This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.
 
VIASYSEMS GROUP, INC.
 


 
By:                                                             
 
      Name:
 
      Title:
 


 
Agreed and acknowledged as
 
of the date first above written:
 


 


                      PARTICIPANT
 


 


 